[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de MOTION FOR APPROVAL OF FEES AND COSTS (#185)
The parties' agreement disposing of the pending motions (#175) and (#180.50) also included motion (#181) filed by the minor's attorney.
The agreement's provisions did not dispose of the unpaid fees due the minor's attorney of $13,901.85 as itemized on the bill attached to motion (#185).
The court is aware that the services of the minor's attorney were needed, the billing rate is reasonable and he deserves to be paid. However, only $2,500.00 has been paid by the plaintiff. Unfortunately, the parties are of modest means. The defendant is not employed.
The court finds that the minor's attorney must submit the unpaid portion of the bill to the State of Connecticut.
The court orders the plaintiff to pay an additional $2,500.00 to the minor's counsel in monthly installments of $100.00 commencing June 1, 1998.
The court orders the defendant to pay $1,000.00 to the minor's attorney in monthly installments of $75.00 commencing June 1, 1998. CT Page 5015
So Ordered.
HARRIGAN, J.
MEMORANDUM OF DECISION de MOTION FOR ATTORNEY'S FEES (#162)
HARRIGAN, JUDGE.
The defendant has moved for an award of attorney' s fees for matters previously disposed by stipulation (#187).
There is nothing pending between the parties.
Section 46b-62 contemplates a matter before the court needing resolution. The defendant' s request is untimely. Dobozy v.Dobozy, 241 Conn. 490, 497 (1997).
The defendant's motion is denied.
HARRIGAN, J.